Citation Nr: 0424264	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  97-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) from 
January 15, 1998 to March 26, 2000.

2.  Entitlement to an original disability rating in excess of 
30 percent for PTSD for the period beginning March 27, 2000.

3.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
September 1981.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in August 1998, which granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 10 percent disability rating.  The veteran 
appealed for the assignment of a higher rating.  The Board 
notes that, as the veteran's appeal arises from the original 
assignment of a disability rating, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The RO increased the rating assigned for the veteran's PTSD 
to 30 percent, effective from March 27, 2000.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Accordingly, the issues of entitlement to an 
original disability rating in excess of 10 percent for PTSD, 
from January 15, 1998 to March 26, 2000, and to a rating in 
excess of 30 percent thereafter, remain in appellate status.

The Board issued a decision in February 2001 that denied the 
veteran's appeal for the assignment of a disability rating in 
excess of 10 percent for PTSD, from January 1998 to March 
2000, and to a rating in excess of 30 percent thereafter.  
The February 2001 decision also remanded for further 
development two issues arising from an April 1997 rating 
decision.  One of these issues, entitlement to service 
connection for a left knee disorder, was granted by the RO in 
a rating decision dated in July 2002.  This issue is no 
longer in appellate status.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled with respect to the issue of entitlement to a 
disability evaluation greater than 20 percent for 
degenerative disc disease of the lumbar spine.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In an October 2002 joint motion, the parties (the veteran and 
the VA Secretary) asked the Court to vacate the Board 
decision and remand the case; by an October 2002 order, the 
Court granted the motion.  Pursuant to the mandate of the 
Court, in March 2003 the Board remanded the issues of 
entitlement to the assignment of a disability rating in 
excess of 10 percent for PTSD, from January 1998 to March 
2000, and to a rating in excess of 30 percent thereafter, as 
well as a new issue - entitlement to total disability 
evaluation based on individual unemployability (TDIU).  
Review of the actions performed by the RO reveal that the 
mandate of that remand has not been fulfilled and the issues 
relating to PTSD must again be remanded to comply with the 
duty to assist and due process.  See Stegall, supra.

With regard to the issue of TDIU included in the March 2003 
remand, the Board notes that the issue is not currently in 
appellate status.  The RO denied the veteran's claim of 
entitlement to TDIU in December 2003.  Although the time for 
doing so has not expired, the veteran has not submitted a 
notice of disagreement required to begin the appellate 
process.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement (NOD) to a rating decision denying the benefit 
sought, and a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Since the 
veteran has not yet filed an NOD with the RO's December 2003 
decision denying his claim for a TDIU, this issue is not 
currently before the Board on appeal.  The Board refers this 
matter to the RO for any appropriate action.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by moderate recurring attacks of symptoms 
consisting of pain and muscle spasm, moderate limitation of 
motion in the lumbar spine, no incapacitating episodes, and 
limitation of flexion to 60 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1.4.2., 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292 (effective prior to September 26, 2003), 5293 
(effective prior to Sept. 23, 2002); 38 C.F.R. § 4.71, 
Diagnostic Code 5293 (effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) regarding the claim of 
entitlement to a rating greater than 20 percent for 
degenerative disc disease of the lumbar spine.  

In a June 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See VA O.G.C. Prec. Op. No. 1-2004.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In Pelegrini II, the Court made 
it clear that where, as in this case, notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

Moreover, the Board finds that the veteran was not prejudiced 
by the post-initial adjudication VCAA notification.  
Throughout the course of this longstanding appeal, the 
veteran has been repeatedly advised of the evidence of record 
and the applicable rating criteria.  Thus, the Board finds 
that the veteran received the same benefit of the RO's full 
consideration of the all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  For the reasons set forth above, the 
Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  The RO asked the veteran to inform the RO 
about any additional information or evidence that he wanted 
the RO to obtain, and specifically advised the veteran that 
"it may expedite the process if you could obtain the copies 
yourself and forward to us."  In a letter informing him that 
his appeal had been certified to the Board, the RO informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  In the case of the veteran's claim, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in February 2001 to obtain additional records as well 
as VA examination reports.  The RO has complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response; however, the recently enacted Veterans Benefits Act 
of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____). 

Increased Rating- Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

The Board notes at the outset that, effective on September 
23, 2002 and September 26, 2003, the regulations regarding 
intervertebral disc syndrome (DC 5293) and disorders of the 
spine were revised, respectively. 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulations at issue in the present case, 38 C.F.R. § 
4.71a, Diagnostic Codes 5293 and 5235-5243, cannot be 
construed to have retroactive effect unless its language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  By its 
terms the regulations are effective September 23, 2002 and 
September 26, 2003, and it thus cannot be applied to the 
period prior to that date.  However, none of the above cases 
or General Counsel opinions prohibits the application of a 
prior regulation to the period on or after the effective date 
of a new regulation.  Thus, the rule that the veteran is 
entitled to the most favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of 38 C.F.R. § 4.71a,  
Diagnostic Codes 5292, 5293, to the period on or after 
September 23, 2002 and September 26, 2003, the effective 
dates of the new regulations, 38 C.F.R. § 4.71a, Codes 5293, 
5235-5243.  See VAOPGCPREC 3-2000, 2000 VAOPCGPREC LEXIS 3, 
*11-12; *15-16 (April 10, 2000) (where amendment is more 
favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change);  
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  Therefore, the Board will address (1) whether, 
for the period prior to September 23, 2002 and September 26, 
2003, the veteran is entitled to a rating higher than 20 
percent under the old criteria and (2) whether, for the 
period on and after September 23, 2002 and September 26, 
2003, the veteran is entitled to a higher rating under either 
the old or the new criteria.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

By the decision of April 1997, the RO evaluated the veteran's 
degenerative joint disease of the lumbar spine pursuant to 
Diagnostic Code 5293, intervertebral disc syndrome.  Under 
the rating criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief	60

Severe; recurring attacks, with 
intermittent relief	40

Moderate; recurring attacks	20

Mild	10
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Alternatively, the veteran's lumbar spine disorder may be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which pertains to limitation of motion of the lumber spine, 
the veteran may be rated using the following criteria, as 
effective prior to regulatory changes in September 26, 2003:

Severe	40
Moderate	20
Slight	10
Postoperative, cured	0

The regulations regarding intervertebral disc syndrome (DC 
5293) were revised effective September 23, 2002.  Under the 
revised regulations, intervertebral disc syndrome was 
evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months	60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months	40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months	10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were renumbered and 
revised again effective September 26, 2003.  Under these 
regulations, a back disability is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire spine
	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height 	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months	60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months	40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months	10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Factual Background

The veteran has submitted private treatment records from the 
Social Insurance Hospital in Riyadh, Saudi Arabia.  A January 
1993 treatment note indicated complaints of pain in the back 
on the left at the pelvic bone.  A left paravertebral spasm 
was diagnosed.   A March 1993 radiological report noted loss 
of disc height at L4-L5 and L5-S1 with vertebral end plate 
sclerosis and osteophytic lipping.  An August 1996 MRI 
report, noted a bulging disc at L4-L5 and marrow infiltrative 
lesion in the L5 vertebral body.

In August 1997, D.M., M.D., provided a summary of treatment 
provided to the veteran at the BMEL Peace-Sentinel Program 
Medical Center in the years from 1991 to 1996.  With regard 
to the veteran's back, he noted that the veteran frequently 
requested refills of ibuprofen from the clinic dispensary, 
mostly for the control of chronic pain in the low back and 
knees.  He reported that the low back pain exacerbated 
several times and the veteran required treatment with muscle 
relaxants in addition to the ibuprofen.  On at least one 
occasion he was referred to a chiropractor for back 
adjustments when he could not obtain relief from NSAID's and 
muscle relaxants.

VA treatment notes indicate a complaint of back pain dated in 
December 1996.

The veteran was examined by VA in March 1997.  He reported 
that his back had been bothering him since before he got out 
of the military and he had had surgery on his low back in 
July 1981.  He found some days he just could not get out of 
bed because of the back pain and stiffness and that this 
would last for 3 to 5 days.  This occurred after and not 
after exercise.  If he sat for a long time, e.g. 30 minutes, 
he got pain in both legs laterally.  He also had numbness and 
tingling in both feet after long sitting.

On examination, the veteran was noted to have a small scar at 
the S1 area.  There was tenderness in the lower back at the 
spine but no spasm noted.  There was decreased lumbar 
lordosis, but no other fixed deformity was noted.  Deep 
tendon reflexes were absent in the arms, + 2 at the knees, 
and + 2 at the right heel and absent at the left heel.  Toes 
were down on plantar stroking.  Power was full and equal in 
the feet and legs.  Straight leg raise was negative.  There 
was decreased vibratory sensation at the right toe. There was 
decreased light touch sensation at the left foot in the L5 
distribution.

Range of motion of the back was forward flexion to 65 
degrees, extension to 25 degrees, lateral flexion to 25 
degrees with pain on the left and 30 degrees on the right.  
Rotation was to 40 degrees on the left and 35 degrees on the 
right.

The examiner diagnosed osteoarthritis of the lumbar spine 
with radiculopathy and bulging disc at L4-L5 but no stenosis 
on MRI.  There was absent heel reflex on the left and 
decreased light touch sensation at the left L5 distribution. 

The veteran was evaluated by a VA orthopedist in June 1997 
because of continued complaints of back pain and the August 
1996 MRI showing the infiltrate in the L5 vertebral body.  A 
June 1997 VA X-ray examination found degenerative disc 
changes particularly at L5-S1 and L4-L5.  A June 1997 bone 
scan also revealed no evidence of abnormality to correlate 
with the August 1996 MRI.

In August 1997 the veteran testified at a hearing before the 
RO.  The veteran reported that he had problems sitting for 
any length of time.  He reported that the primary reason he 
left employment in Saudi Arabia was his back.  His back 
debilitated him approximately once or twice per month.  These 
episodes lasted anywhere from five to seven or eight days.  
The episodes never lasted for only one day.  He had problems 
sitting but also walking after 20 to 30 minutes.  He reported 
that his back fatigued much more easily than in the past.  He 
got shooting pains down the outside of his left leg.  He did 
get back spasms sometimes in the mornings.  He would be 
unable to get out of bed, and his wife would have to help get 
dressed and put his shoes on.  This occurred about once per 
month.  He used ice and heat to help with the muscle spasms 
and had been given muscle relaxers and pain pills.

He had been unable to get a job because of his back.  He 
reported that when he applied for jobs, he informed the 
prospective employer of his need to be able to get up and sit 
down and was not hired.  He had been able to perform the work 
in Saudi Arabia because he had not been forced to sit in one 
position or stand for any length of time.

A VA orthopedic examination was performed in June 2002. The 
examiner's impression was osteoarthritis of the lumbar spine.  
The examiner observed an absent left heel reflex.  At that 
time, the veteran complained of mild pain daily.  The low 
back pain tended to increase if he walked too long, which 
would be in excess of one to two miles.  The veteran stated 
that his pain had essentially been unchanged over the prior 
several years.  He tended to get up at night one to two times 
because of low back pain.  If he sat longer than five to ten 
minutes, he had to shift and change positions because of low 
back discomfort.  The veteran tended to limit the amount of 
lifting he did.  There was no specific history to suggest 
fatigability or specific lack of endurance, however, 
abstaining from lifting did affect the veteran's day to day 
functioning.  

The veteran reported that cold damp weather tended to 
aggravate his back; but there was no limitation of functional 
activity as a result of any increased back pain that occurred 
with weather changes.

The veteran had a back brace that he wore about three to four 
times per week.  The only spinal surgery was actually related 
to a pilonidal cyst with an incision over the tailbone area, 
which was not specifically related to lumbosacral muscular 
surgery.

Physical examination of the lumbar spine demonstrated no 
obvious evidence of distress.  There was no evidence of 
incoordination or poor balance during gait; however, the 
veteran could not toe walk because of the condition of his 
great toes.  His stature was erect, with no scoliosis, but 
there was a decrease of lumbar lordosis.  There was no lumbar 
muscular spasm present.  The pelvis was level and the leg 
lines were even bilaterally.  Range of motion, measured with 
a goniometer, was 70 degrees of flexion, 15 degrees of 
extension, 20 degrees right lateral bend, 10 degrees left 
lateral bend, and 20 degrees rotation bilaterally.  There was 
no accompanying pain during the range of motion testing.  
There was no tenderness of the lumbar spine found.  Deep 
tendon reflexes in the knees and ankles were 2/4 bilaterally.  
There were no pathologic reflexes.  Sensation in both lower 
extremities were intact.

The examiner diagnosed degenerative disc disease of the 
lumbar spine.  He noted that flare-ups of pain were not 
significant in causing any functional loss with regard to the 
lumbar spine.  There was no incoordination.  

The next orthopedic examination of the veteran was held in 
May 2003.  The veteran reported that his back was the same as 
it had been at the June 2002 examination.  In more recent 
years, the veteran had noted that there was some extension of 
the right lateral thigh pain, such that the veteran was aware 
of numbness and tingling in the bottom of the veteran's right 
foot, but also his left.  This had occurred for the previous 
10 to 15 years, particularly when it was cold.

In the previous twelve months, the veteran stated that he had 
had flare-ups of back pain and associated right lateral thigh 
pain, such that he would have to have bedrest for three to 
four days.  This had happened twice.  There was no specific 
antecedent cause that brought on these flare-ups, other than 
the veteran stating that it might have been a sudden twist or 
turn.

The veteran imposed some restriction of activity upon 
himself, such that he avoided lifting over 25 pounds, and if 
had to do so, he tended to bend from his knee.  His 
medications included medication for back pain, that he used 
three or four times a week.  

Range of motion, measured with the goniometer, revealed 60 
degrees of forward flexion, 15 degrees of extension, 10 
degrees of lateral bend bilaterally, 20 degrees of rotation 
to the right and left.  None of the motions were accompanied 
by any complaint of pain or evidence of weakness.  There was 
no tenderness in the lumbar spine or buttocks.  There were no 
surgical scars related to the lumbar spine. 

The veteran's sitting posture was normal.  He could change 
position without obvious pain or difficulty.  Deep tendon 
reflexes were 2/4 bilaterally.  There was slight hypesthesia 
along the lateral aspect of the right calf.  Straight leg 
raise in the sitting position was to 80 degrees bilaterally, 
with complaints of low back pain on the right.  Straight leg 
raise in the supine position was to 60 degrees, bilaterally, 
with complaints of low back pain on the right.

The examiner found that the veteran's indications of right 
leg pain, was more likely than not to be related to radiation 
of low pack pain into the right thigh.  There were no 
findings in the lower extremities to suggest neurologic 
impairment, nor were there findings to suggest a radicular 
component of the veteran's low back pain, such as that that 
could be the result of a herniated disc.

The examiner noted that a previous magnetic resonance imaging 
scan, showing some narrowing on the right intervertebral 
foramen at L4-5, might be a cause for the veteran's right leg 
pain.  However, the examiner believed it was more likely that 
this was a referral of pain from the veteran's degenerative 
disc disease of the lumbar spine, rather than true nerve root 
compression.  There were no abnormal neurologic findings to 
suggest a neurologic disorder of the peripheral nerves.  

The examiner concluded that the veteran's functional status 
suggested a functional impairment so far as heavy lifting, 
but such did not impact the veteran's employment, should he 
wish to be employed.

Treatment notes dated in September 2003 indicate that the 
veteran continued to complain of low back pain two to three 
times per week.

An October 2003 reply from the Social Security Administration 
(SSA) indicates that disability benefits were denied but that 
information relevant to the veteran's claim for SSA benefits 
was no longer in the veteran's file.

Analysis

The Board finds that the veteran's low back disability is 
appropriately evaluated at 20 percent disabling under the 
criteria in effect prior to September 23, 2002.  The Board 
notes that the veteran has not sought consistent treatment of 
his low back symptomatology.  The majority of the available 
evidence is drawn from the veteran's VA compensation 
examinations.  There is some indication of an absent left 
ankle jerk but the preponderance of the medical evidence, to 
include the most recent examinations, have revealed at least 
2 plus and symmetrical ankle reflexes.  The VA examiner in 
May 2003 specifically opined that there were no findings in 
the lower extremities to suggest neurological impairment or 
findings indicative of a radicular component of the veteran's 
low back pain.  It was also noted that, while the veteran's 
back disability precluded heavy lifting, it did not impact 
the veteran's employment.  The veteran described 
incapacitating episodes but there is no indication that 
bedrest was prescribed by a physician.  The June 2002 VA 
examiner noted history of flare-ups of pain but added that 
these were not significant in causing any functional loss 
with regard to the lumbar spine.  Given the foregoing, the 
paucity of abnormal objective findings, and the infrequency 
of treatment, the Board finds that the symptoms compatible 
with neuropathy, i.e. pain and demonstrable muscle spasm, are 
no more than moderate in degree and can best be described as 
recurring.  Thus, a rating in excess of 20 percent is not 
warranted under the former version of Code 5293.     

The veteran's symptoms do not manifest to a degrees 
warranting a rating greater than 20 percent under the revised 
intervertebral disc criteria.  The Board notes that there is 
no evidence of incapacitating episodes such as would meet the 
new criteria.  There is no evidence of "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  Therefore, even a compensable evaluation 
under DC 5243 (renumbered from DC 5293) is not in order.

With regard to the veteran's range of motion, under the 
criteria in effect prior to September 2003, the Board notes 
no more than slight to moderate limitation of motion has been 
demonstrated by clinical examination.  The veteran has been 
consistently found to have flexion from 60 to 70 degrees.  
Additionally, he has only been noted to have minimal 
reduction in lateral bending on the left.  The range of 
motion has been noted by the VA examiners as not impacted by 
pain on use or excess fatigability.  Thus, a rating in excess 
of 20 percent under Code 5292 is not warranted.

Using the new criteria for limitation of motion, a rating 
greater than 20 percent is also not in order.  There is no 
evidence of ankylosis of any portion of the spine.  The 
greatest limitation of flexion in the lumbar spine has been 
noted as 60 percent, the minimum requirement for a 20 percent 
disability rating - much greater than the range of 30 degrees 
or less required for the next higher 40 percent disability 
rating.

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the veteran has complained of pain associated with his 
low back disability, the Board does not find that the 
disability attributable to the low back problems resulted in 
functional disability in excess of that contemplated in the 
20 percent rating already assigned.  The VA examination 
reports do not contain any evidence showing increased 
functional loss due to a flare-up.  The findings of the 
examination also failed to show additional functional loss 
due to pain.  The examiner did note that the veteran had 
self-imposed limitations on the amount of weight he lifted, 
however, this was not noted to be a functional loss.  There 
is no objective evidence to support a finding that the 
veteran has pain or flare-ups of pain resulting in additional 
limitation of function of the lumbar spine to a degree that 
would support a rating in excess of 20 percent under any of 
the applicable rating criteria, nor is there any medical 
evidence to show that the veteran has weakness, excess 
fatigability or incoordination that results in such increased 
functional limitation.  Therefore, the Board does not find 
that a rating in excess of 20 percent is warranted for the 
veteran's low back disability on the basis of functional 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.    

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected low 
back disability and there is no objective evidence that the 
veteran's low back disability, in and of itself, has caused 
marked interference with employment.  In fact, the Board 
notes the veteran has sought treatment with relative 
infrequency - clearly not exhibiting increased impact upon 
employment due to frequent periods of hospitalization.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

The claim of entitlement to a disability rating greater than 
20 percent for degenerative disc disease of the lumbar spine 
is denied.


REMAND

With regard to the veteran's appeal of the disability 
evaluation assigned to his PTSD from January 15, 1998 to 
March 26, 2000, and subsequent to March 26, 2000, the Board 
finds that further action is required to comply with the VA's 
duty to assist the veteran in the development of his claim.

Review of the actions taken by the RO to comply with the 
Board's remand instructions of March 2003 reveal substantial 
compliance; however, the Board finds that further action is 
required given the specificity of the Joint Motion for Remand 
granted by the Court in October 2002.  In its Order, the 
Court mandated that the veteran's Vet Center records be 
attached to the claims folder.  The parties specifically 
noted that case law treats VA treatment and evaluation 
records as constructively included within the record. See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes the RO requested the veteran provide an authorization 
for release of medical records from the St. Louis Vet Center 
in an April 2003 development letter.  The veteran failed to 
reply to the letter.  While the Vet Center is not, strictly 
speaking, a VA entity they are often affiliated with VA 
medical centers.  It is unclear whether such a release is 
necessary for the RO to retrieve records from the Vet Center.  
In view of the Court order noted above, the RO should make 
another attempt to obtain the veteran's Vet Center records.

Should an authorization be required by the Vet Center, the 
veteran is notified that the Court has noted that "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996). "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The claim is accordingly Remanded for the following action:

1.  The AMC/RO should attempt to obtain 
all treatment notes from the St. Louis 
Vet Center for the veteran's PTSD 
symptomatology.

2.  The AMC/RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The AMC/RO should (1) inform the 
veteran about the information and evidence not 
of record that is necessary to substantiate 
the claims; (2) inform the veteran about the 
information and evidence that VA will seek to 
provide; (3) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (4) request or tell 
the veteran to provide any evidence in his 
possession that pertains to the claims.  See 
38 C.F.R. § 3.159(b)(1).  

The AMC/RO must ensure the notification 
complies with all applicable Court 
precedent, including Quartuccio, supra., 
and Charles v. Principi, 16 Vet. App. 370 
(2002).

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



